NUMBER 13-11-00276-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                                IN RE JOHNNY PARTAIN


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                  Per Curiam Memorandum Opinion1

       Relator, Johnny Partain, proceeding pro se, filed a petition for writ of mandamus

in the above cause on April 29, 2011, seeking to compel the trial court to issue a writ of

execution. The Court requested and received a response to the petition for writ of

mandamus from the real party in interest, James Maples.


       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
      The Court, having examined and fully considered the petition for writ of

mandamus and the response thereto, is of the opinion that relator has not shown

himself entitled to the relief sought. Accordingly, the petition for writ of mandamus is

DENIED.     See id. 52.8(a).   The amended motion to dismiss filed by Maples is

DISMISSED as moot.



                                                            PER CURIAM

Delivered and filed the
18th day of May, 2011.




                                              2